Citation Nr: 1603499	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to June 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal resides with the RO in Boise, Idaho.  The appeal was remanded in March 2013 for additional development.  

In December 2012 and December 2015, the Veteran testified at video hearings before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  The Veteran subsequently submitted additional argument and waived the right to have the evidence considered by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A preponderance of the evidence is against a finding that the Veteran had exposure to ionizing radiation during service; lung cancer did not have its clinical onset in service and is not otherwise related to active duty; lung cancer was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in August 2008.  The case was last readjudicated in March 2015. 

The Veteran was afforded hearings before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence   that may have been overlooked.  Here, the undersigned identified the issue and the Veteran testified as to the events in service, symptomatology, and treatment history for the disability on appeal.  The hearings focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including post-service treatment records.  The AOJ made multiple requests for the Veteran's service personnel and treatment records to confirm his radiation risk and exposure, and his DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, from the National Personnel Records Center (NPRC), who responded that the Veteran's service records were fire-related and could not be reconstructed.  Furthermore, the AOJ informed the Veteran of the unavailability of these records and requested that the Veteran submit any service records in his possession.  In November 2011 a Formal Finding on the Unavailability of Records was issued.  When service records are missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo, 9 Vet. App. 46 (1996).  As further discussed below, the AOJ also made extensive attempts to verify the Veteran's ionizing radiation exposure claim.  

The Board notes that the Veteran was not afforded a medical examination on his claim.  However, there is no competent evidence of ionizing radiation exposure in service, the Veteran does not otherwise contend that his lung cancer is related to service, and there is no medical evidence suggesting his lung cancer is related to service.  Thus, a VA examination is not required.  See 38 U.S.C.A. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety days or more during        a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).    Second, "radiogenic diseases" such as lung cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  Radiation-risk activity also includes certain service on the grounds of a gaseous diffusion plant     in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii). Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the Veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow,      or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).

Diseases specific to radiation-exposed veterans are the following: leukemia     (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer   of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken    to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims   based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment  records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that   may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R.        § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest  5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed lung cancer due to his constant exposure to ionizing radiation while serving as an Air Policeman at Mountain Home Air Force Base (AFB) guarding nuclear weapons.  He also reported that on one occasion, in either March or April 1961, there was an incident in which he was exposed to even more radiation when one of the nuclear weapons leaked.  He thereafter testified that notice of this incident was reported by him to the Strategic Air Command (SAC). Reportedly, as part of his duties as an Air Policeman he had access to the bomb storage facility.  

The Veteran's DD Form 214 notes service in the 9th Combat Defense Squadron (SAC) at Mountain Home AFB Camp.  The Form listed his military occupational specialty as Air Policeman.  

In support of his ionizing radiation exposure claim, he submitted witness statements from fellow servicemen who also served at Mountain Home AFB.  In a statement   in 2011, R.G., who served at that base from 1956 to 1957, stated that air police responded to any incidents or accidents and they cleaned contaminated areas.  F.R. also noted that while stationed at Mountain Home AFB from 1956 to 1966, there had been alerts, although he did not personally witness any incidents.  

As previously noted, the Veteran's service records are fire-related and therefore unavailable for review.  The Veteran has not claimed nor does the evidence of record suggest that the Veteran's lung cancer was diagnosed during service.   

The Veteran alleges a history of various types of cancer starting in the 1960's, to include cancer in the knee, salivary gland cancer in the 1970's, and kidney cancer, which he attributes to in-service radiation exposure.  However, the medical evidence does not support the Veteran's contentions.  Renal cysts were reported initially in private medical treatment records dated in 1982 and thereafter in the late 1980's.  These records showed a right submandibular mass and epiglottal inflammation in 1983, biopsy confirmed epidermal cyst of the nose in 1985 and actinic keratosis of  the back of the neck and nasal bridge in 1985 and 1986 respectively, and a left thigh inclusion cyst in 1986.  Records also mentioned a knee cyst in 1986.  Reported in 1987 were inclusion cysts of the right scapula eyelid and posterior neck.  In 1987, a laryngeal biopsy was completed to rule out squamous cell carcinoma.  In 1991 the biopsy was found to be benign and while leukoplakia of the larynx was found, no vocal cord abnormality has been shown since the late 1980's.  Other private medical reports dated in the early 1990's confirm renal cysts and hyperplastic colon polyp.  Contemporaneous VA medical records noted history of cysts of the throat, colon    and kidney and vocal cord polyps, benign nevus nonmalignant vocal cord polyp     and by history cancer and malignancies.  A VA examination report in 1993 noted no confirmed history of malignant skin growths.  

Treatment records are significant for a history of tobacco abuse.  In 1997 a clinician noted chronic obstructive pulmonary disease (COPD) with a history of tobacco smoking, two packs a day, for 40 years.  It was also noted that he had a family history of cancer, to include two siblings and his mother.  It appears that the Veteran continued smoking cigarettes and chewing tobacco until he quit in 2007.  The Veteran was diagnosed with lung cancer in 2008.  

A review of the claims file shows that the most probative evidence indicates the Veteran is not a "radiation-exposed Veteran" and did not participate in a "radiation-risk activity" during active service, as defined by 38 C.F.R. § 3.309(d).  In this regard, Mountain Home AFB is not among the locations involved in a radiation risk activity for purposes of 38 C.F.R. § 3.309(d).  Moreover, in connection with the current claim and throughout the years, the AOJ has made extensive attempts to obtain evidence of the Veteran's alleged exposure to ionizing radiation, which consistently failed to substantiate the Veteran's allegations.

In this regard, The Department of the Air Force in 2010, 1998 and 1993 reported no information on file for the Veteran.  Most recently in 2010, the Air Force Medical Support Agency, Office of the Surgeon General, Department of the Air Force, advised that a search of the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry failed to locate any records of external or internal radiation exposure for the Veteran.  

An inquiry was also sent to the Air Force Safety Center (AFSC) requesting any information that they might have regarding the Veteran's radiation exposure history.  In light of the fact that the Veteran's service records were missing, the AFSC evaluated the claim based on information provided by the Veteran and operational practices at the time the Veteran served at Mountain Home AFB.  In response, it was determined that the Veteran's duties as Air Policeman at a nuclear capable unit, would not have allowed close proximities to nuclear weapons components, and as such, would not have produced significant radiation exposure.  Recollections by the Veteran of radiological contamination events were not supported by Department of Defense nuclear weapon accident historical reports.  It was the judgement of the AFSC that details of these events may have been misinterpreted by the Veteran, or had initial false suspicions of release that were later discounted, as there was no record of an accidental radiological release from a nuclear weapon at Mountain Home AFB.  To the extent the Veteran also mentioned being given a dose meter, he was likely referring to the DT 60 badge which was commonly distributed to Air Force personnel working in nuclear capable organizations for medical readiness purposes in the event of a nuclear attack.  The AFSC was unaware of any event where these devices were used to establish radiation exposure for individuals.  The dosimeter had a very high detection threshold about 10 Roentgen, and subsequently was not used to monitor occupational exposure.  

The Defense Special Weapons Agency (DSWA), formerly the Defense Nuclear Agency (DNA), also provided negative responses in 1995, 1997 and 1998.  No record of radiation exposure was located through the NPRC.  

In 2014, the AOJ requested SAC to provide copies of or the name and address of its custodian for, log books, transcripts of phone calls, and accident reports for a March or April 1961 incident at Mountain Home AFB where the Veteran alleged that a nuclear weapon leaked ionizing radiation.  In their response dated January 2014 it was documented the records may be held by the Air Force Historical Research Agency or Air Force Safety Center.  In a response received April 2014 the Air Force Historical Research Agency stated there was no evidence of a radiation leak due to an accident involving a nuclear weapon Mountain home AFB in 1961.  

In April 2014, the Air Force Safety Center (AFSC) confirmed there was no evidence of the claimed incident occurring at Mountain Home AFB, and that if    the incident had occurred there would be evidence documenting it because the area would be contaminated and unsuitable for use.  The AFSC addressed the Veteran's allegations and determined that while it was entirely possible that Mountain Home AFB had initial suspicions of an abnormal condition in a nuclear weapon, which would have prompted local actions as described by the Veteran, as well as reporting to SAC, it was likely that the event would have subsequently been discounted upon further investigation.  Specifically, if an incident occurred with a nuclear weapon or radioactive component releasing significant quantities or plutonium, uranium, or tritium, it would have warranted categorization of the event as a "Broken Arrow" and there was no record of a Broken Arrow event at Mountain Home AFB.

While the Veteran alleges that Mountain Home AFB was contaminated and that      he was exposed to ionizing radiation, there is no indication that he has any special training or skill in identifying the presence of a nuclear leak or radioactive materials in water, soil, air, etc., nor does he contend he is an expert in such matters.  As such, his personal opinion that ionizing radiation was present on his base and that he was exposed to such is not competent evidence as to the actual presence of such.    

Accordingly, the Board finds that the most probative evidence is against a finding that the Veteran was, in fact, exposed to ionizing radiation in service, and he does not allege, nor does the evidence reflect that he participated in a radiation risk activity as defined by 38 C.F.R. § 3.309(d).  The various official responses to inquiries attempting to verify the specific events described by the Veteran, to include discussion of the badges regularly assigned to personnel in the Veteran's capacity, and what the records would show if a leak event had occurred, are significantly more persuasive and probative than the Veteran's and his buddies' accounts of events occurring 50 years ago.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).  In sum, the Board finds the preponderance of the competent and probative evidence is against a finding that the Veteran was exposed to ionizing radiation in service and service connection under the provisions of 38 C.F.R. §§ 3.309(d) and 38 C.F.R. § 3.311 is not warranted.

Moreover, the competent evidence does not show that the Veteran's lung cancer had its onset in service or is otherwise related to his military service.  In this regard, as noted above, the disability was not diagnosed until 2008, more than 45 years following his discharge from service, and VA and private treatment records associate the Veteran's lung disease with a history of 40 + years of tobacco abuse.  Further, the record does not show, nor does the Veteran claim, that the disability was related to service for reasons other than alleged ionizing radiation exposure.  

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for lung cancer pursuant to the radiation provisions   in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311, pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a) as a chronic disease, and pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for lung cancer is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


